Title: From Thomas Jefferson to William A.G. Dade, 22 June 1825
From: Jefferson, Thomas
To: Dade, William A.G.


Dear Sir
Monticello
June 22. 25.
I wrote  you a letter yesterday expressing my fear that a former one had miscarried, and yesterday evening learnt on probable grounds that that was the fact. without awaiting to learn this from yourself I have copied the letter and now send it by duplicate with a repetition of  my wish for as early an answer as convenient and of assurances of my high respect and esteem.Th: Jefferson